Citation Nr: 9909591	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Frank P. Thompson, Attorney


ATTORNEY FOR THE BOARD

Stephen L. Higgs







INTRODUCTION

The veteran served on active duty from January 1988 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of Board remands dated in February 
1997, May 1997 and November 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for right inguinal 
hernia is not plausible.


CONCLUSION OF LAW

The claim for service connection for right inguinal hernia is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107(a);  38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the veteran's October 1987 enlistment examination, 
examination of the abdomen and viscera (including examination 
for hernia) was negative.  

Service medical records dated in March 1988 reveal that the 
veteran complained of sore pelvic muscles for the past week.  
He stated he may have pulled a muscle on the obstacle course.  
He indicated that the injury was initially painful on the 
right, but now was only painful on the left.  Examination 
revealed tenderness and mild pain on the left.  He resisted 
adduction and flexion of the hip.  The diagnosis was adductor 
muscle strain on the left.

Subsequent service medical records dated in March 1988 show 
that the veteran had experienced some improvement over the 
past week but reinjured himself.  Upon observation, there was 
tenderness (deep) of the right adductor.  There was pain with 
flexion and adduction resisted bilaterally.  From the hips, 
the veteran's gait was within normal limits.  The diagnosis 
was bilateral adductor strain.

Service medical records dated in April 1988 show that the 
veteran complained of a sore groin muscle for the past month.  
He stated he could not run because of extreme pain.  He also 
stated that he could barely march because of pain in the 
area.  Examination of the genitalia was negative.  There was 
tenderness to both adductors.  The diagnosis was adductor 
strain.

During an inservice medical examination in February 1989, 
examination of the abdomen and viscera, including examination 
for hernia, was negative.  There is a specific notation on 
the report that examination for hernia was negative.  In 
March 1989, the veteran specifically declined to have a 
separation physical examination.  

A December 1993 private medical record from Industrial & 
Maritime Clinic, Hugo R. Gonzalez & Associates, includes a 
notation indicating the veteran had a right inguinal hernia.  

During a December 1993 VA examination, the veteran gave a 
history of falling on a tube during an inservice training 
exercise, injuring his right groin area.  He said the injury 
lasted through his basic training and the rest of his 
military career.  He stated that at his discharge physical 
examination, he was told he had a right inguinal hernia.  
Upon physical examination, the VA examiner noted an inguinal 
hernia on the right side.  The VA examiner's assessment was 
right inguinal hernia.

In a July 1994 written statement, and in other written 
statements, the veteran asserted that he was verbally 
diagnosed by a physician with a hernia at his February 1989 
pre-discharge examination.
 
An April 1996 private medical record of Anjali Jain, M.D., 
shows that the veteran gave a history of an inservice injury 
in the right inguinal area, with swelling in the area.  Upon 
Dr. Jain's physical examination of the veteran, a reducible 
mass was noted in the right inguinal area.  The doctor opined 
that the veteran had a 10 percent impairment due to his 
inguinal hernia.  In a June 1996 letter, Gregory D. Woodard, 
D.C., stated that he reviewed Dr. Jain's report thoroughly 
and agreed with Dr. Jain's findings.  Also based on Dr. 
Jain's findings, in a June 1996 letter Nenie C. Reyes, P.T., 
stated that the veteran was not safe to return to work at a 
more than light physical demand level.

Analysis

Service-connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  To establish service-
connection for a condition, symptoms during service must be 
identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  38 U.S.C.A. § 1131;  38 
C.F.R. § 3.303(a).  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or is the result of disease or injury 
incurred in or made worse by the veteran's military service.  
38 C.F.R. § 3.303(b);  Godfrey v. Derwinski, 2 Vet. App. 352 
(1991).  Additionally, service connection may be granted for 
any disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

The veteran contends, in essence, that service connection for 
a right inguinal hernia is warranted because he currently has 
this disability, and that this disability had its onset 
during his period of active duty.  The Board notes, however, 
that a review of the service medical records reveals that 
they are negative for complaints or findings of a right 
inguinal hernia, and that the veteran's February 1989 
physical examination shortly before his discharge from 
service was explicitly negative for hernia.  Additionally, 
the veteran has failed to submit any competent medical 
evidence showing that his current right inguinal hernia is 
related to his period of service.   Accordingly, the Board 
must find that the veteran's claim of entitlement to service 
connection for right inguinal hernia is not well grounded.  
Epps.

The Board acknowledges that in the veteran's substantive 
appeal, which was received by the RO in July 1994, the 
veteran asserted that a specific physician had verbally 
diagnosed him as having a hernia at an examination conducted 
in February 1989, prior to his separation from active 
service.  The Board notes, however, that a statement about 
what a doctor told a lay claimant does not constitute the 
required medical evidence for a well-grounded claim.  See 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996).  

The Board further notes that the veteran's lay assertions 
regarding when his right inguinal hernia was incurred and 
what caused it are not sufficient to well ground his claim.  
The veteran, as a lay person, is not competent to provide 
medical opinions, so that his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit. 

Finally, the Board notes that this case has been remanded 
repeatedly for further development, with limited results.  
The Board takes the veteran's assertion, reflected in a 
report of contact in December 1998, that he wants a decision 
made on the evidence in the claims file and that he will not 
be providing any other documents, at face value.

Because the claim for service connection for right inguinal 
hernia is not well-grounded, the claim is denied.  Epps.


ORDER

Entitlement to service connection for a right inguinal hernia 
is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


